Citation Nr: 1638946	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-03 209	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2015, the Board remanded this case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On VA audiological testing in August 2012, the Veteran's hearing acuity was Level I in the right ear and Level II in the left ear; on VA audiological testing in April 2016, the Veteran's hearing acuity was Level III in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records have been obtained, and he has been afforded two VA examinations in connection with his claim.  The report from the VA examinations indicates that the examiners reviewed the claims file, performed the appropriate testing (including audiological testing), recorded the results, and elicited medical histories from the Veteran.  Thus, the Board finds that the examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Law & Analysis 

The Veteran contends that he should be awarded a compensable bilateral hearing loss rating.  For the reasons that follow, the Board disagrees.

Disability ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from zero percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 

The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear with better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear with poorer hearing acuity.  For example, if the better ear has a numeric designation Level V, and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  Id. 

The Veteran contends that his service-connected hearing loss disability should be rated higher than the noncompensable evaluation currently assigned to him.  However, the audiograms of record during the appeal period do not support findings that would warrant more than the assigned zero percent (noncompensable) rating under the Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

In November 2012, the Veteran was granted service connection for bilateral hearing loss and awarded a zero percent rating.  The Veteran appealed this decision, requesting a higher disability rating.

The Veteran was afforded a VA examination in August 2012, at which time his puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
50
LEFT
60
30
20
55
70

In August 2012, his puretone thresholds averaged 32 hertz in his right ear and 44 hertz in his left ear:  The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in his right ear and 96 percent in his left ear.

From Table VI of 38 C.F.R. §  4.85, Roman Numeral I is derived for both ears when intersecting the percentage of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I with column I.  Thus, when applying the rating criteria to the objective audiogram results, a noncompensable rating is warranted.

Moreover, the August 2012 VA examination does not demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

In January 2014, the Veteran submitted a statement in the VA in which he explained how his hearing loss developed in service. 

In November 2015, the Veteran underwent a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in which he described the impact of his hearing loss on his daily loss and stated that his hearing had worsened since his last examination.  The Veteran testified that he wore hearing aids every day, which inconvenienced him in his daily life, as he struggled to wear them in the heat of summer.

In April 2016, the Veteran underwent an additional audiological examination, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
65
LEFT
55
45
35
60
80

In April 2016, his puretone thresholds, in decibels, averaged 53 hertz in his right ear and 55 hertz in his left ear:  The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in both ears.  The examiner indicated that the effect upon his ordinary life, including work was that, "Veteran has been fit with binaural amplification through the VA."

From Table VI of 38 C.F.R. §  4.85, Roman Numeral I is derived for both ears when intersecting the percentage of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I with column I.  Thus, when applying the ratings criteria to the objective audiogram results, a noncompensable rating is warranted.

Moreover, the examination did not demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. S 4.85(c).

Consequently, the VA examinations of record have resulted in findings corresponding to a noncompensable evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination findings demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the Veteran's bilateral hearing loss disability is a noncompensable one throughout the appeal period.  The Veteran has not met the criteria for a compensable rating during any discrete period involved in this appeal.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability.  As indicated above, the Veteran has reported that he struggled to always wear his hearing aids properly, and before he retired, he was unable to hear conversations at work.  The Board recognizes the functional effects associated with hearing loss difficulty in the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, measures and contemplates these aspects of the Veteran's hearing loss disability.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1 , 4.10, 4.15, 4.85 (noting speech discrimination test). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience." 64 Fed. Reg. 25200, 25203 (1999). "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.

The Board is very sympathetic to the Veteran.  However, there is nothing unusual or exceptional about the Veteran's hearing loss, including that he has to wear hearing aids or his struggle to wear them in the heat.  To the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  To find otherwise would render the rating schedule itself superfluous.  

As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  There is nothing exceptional or unusual about this disability picture.  Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


